Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitations, in regard to claims 1, 11, and 17 of “selecting, by a processing system including a processor, portions of a surface of an accessory to define a plurality of zones, each of the plurality of zones corresponding to a plurality of near field sensors, each near field sensor of the plurality of near field sensors being operable to detect objects in a space proximate to a zone of the plurality of zones; detecting, by the processing system, a movement of an object in a first zone of the plurality of zones by sensing the object with a first near field sensor of the plurality of near field sensors;” is neither anticipated nor made obvious over the prior art of record in the examiner’s opinion.
Jang, US 2011/0018795 represents the closes prior art in the examiner’s opinion. However, although Jang teaches detecting hover gestures over a electronic device and using those gestures to control a computer application, JANG does not teach selecting, by a processor zones on an accessory corresponding to multiple near field sensors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715